     Case 1:16-cv-00013-KBJ-RMM Document 168 Filed 11/14/18 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 AL JAZEERA AMERICA, LLC, AL JAZEERA
 MEDIA NETWORK, AL JAZEERA
 INTERNATIONAL (USA) INC., AND
 DEBORAH DAVIES
                                                        Case No. 1:18-MC-00045 (KBJ)(RMM)
        Petitioners,

        vs.                                             Related Cases: 1:16-cv-13 (KBJ)(RMM)
                                                                       1:16-cv-14 (KBJ)(RMM)
 PHENIX INVESTIGATIONS, INC.

        Respondent.


 AL JAZEERA AMERICA, LLC, AL JAZEERA
 MEDIA NETWORK, AL JAZEERA
 INTERNATIONAL (USA) INC., AND
 DEBORAH DAVIES
                                                           Case Nos.: 1:16-cv-13 (KBJ)(RMM)
        Petitioners,
                                                                      1:16-cv-14 (KBJ)(RMM)
        vs.

 GIBSON, DUNN & CRUTCHER, LLP.

        Respondent.




                        PETITIONERS’ NOTICE OF OBJECTION
                         TO UNSEALING DOCKET ENTRY 140

       Pursuant to the Court’s November 13, 2018 Minute Order regarding the sur-replies filed

as ECF Docket Entry Nos. 140 and 141, Petitioners (who are Defendants in the main Docket, 16-

cv-13) provide the following notice to the Court objecting to unsealing ECF No. 140, and
     Case 1:16-cv-00013-KBJ-RMM Document 168 Filed 11/14/18 Page 2 of 3



respectfully request permission to file instead corrected redacted sur-reply papers in both

referenced dockets (16-cv-13 and 18-mc-45).

       Following their filing of the redacted sur-replies in the referenced matters, Petitioners

realized that they had inadvertently failed to redact, from Appendix A (16-cv-13, ECF No. 140-

1; 18-mc-45, ECF No. 22-1) and Exhibit B (16-cv-13, ECF No. 140-5; 18-mc-45, ECF No. 22-

5), three of the phone numbers they had intended to redact in an abundance of caution in order to

protect the people associated with those numbers. In order to accomplish the complete

redactions intended by Petitioners, Petitioners filed an Errata on October 1, 2018 in both dockets

providing the Court with properly redacted replacements for Appendix A and Exhibit B. (See

16-cv-13, ECF No. 142; 18-mc-45, ECF No. 24.) The sur-replies filed by Petitioners on

September 28, 2018 as 16-cv-13, ECF No. 140 and 18-mc-45, ECF No. 22—which have been

sealed by the Court—should not be filed on the public docket because, as noted above, they

include incomplete redactions. Instead, Petitioners respectfully request permission to filed a

corrected set of redacted sur-reply papers in place of the sur-replies filed as 16-cv-13, ECF No.

140 and 18-mc-45, ECF No. 22.



                                                     Respectfully submitted.

Dated: November 14, 2018                             /s/ Charles Scheeler
                                                     Charles Scheeler
                                                     DLA PIPER LLP
                                                     The Marbury Building
                                                     6225 Smith Avenue
                                                     Baltimore, MD 21209-3600
                                                     Office: (410) 580-3000
                                                     Fax: (410) 580-3001
                                                     charles.scheeler@dlapiper.com

                                                     Andrew L. Deutsch (admitted pro hac vice)
                                                     Rachel Stevens (admitted pro hac vice)
                                                 1
Case 1:16-cv-00013-KBJ-RMM Document 168 Filed 11/14/18 Page 3 of 3



                                    DLA PIPER LLP
                                    1251 Avenue of the Americas
                                    New York, NY 10020
                                    Office: (212) 335-4500

                                    Fax: (212) 335-4501
                                    andrew.deutsch@dlapiper.com
                                    rachel.stevens@dlapiper.com


                                    Counsel for Defendants Al Jazeera America,
                                    LLC, Al Jazeera Media Network, Al Jazeera
                                    International (USA), Inc., Deborah Davies




                                2
